Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2020

                                      No. 04-20-00092-CV

                                    Mitchell PATTERSON,
                                           Appellant

                                                v.

                                   Gloria A. PATTERSON,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-10579
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

        The reporter’s record was due April 6, 2020. On April 27, 2020, the court reporter filed a
notification indicating she had recently been paid by appellate counsel and requesting an
extension until May 23, 2020 to file the record. After consideration, we GRANT the court
reporter’s request and ORDER the court reporter to file the reporter’s record by May 23, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court